Citation Nr: 1735727	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for degenerative joint disease of the left knee.

3.  Entitlement to service connection for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In his July 2013 substantive appeal, the Veteran requested a hearing before the Travel Board in Winston-Salem, North Carolina.  Pursuant to his request, a Board hearing was scheduled on August 2016.  The Veteran did not appear for the hearing and did not offer any good-cause explanation for his absence or request that the hearing be rescheduled.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016). 


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee did not manifest in service or the one year presumptive period, and is not otherwise related to service. 

2.  Degenerative joint disease of the left knee did not manifest in service or the one year presumptive period, and is not otherwise related to service. 

3.  Degenerative joint disease of the right shoulder did not manifest in service or the one year presumptive period, and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 
	
2.  The criteria for service connection for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

3.  The criteria for service connection for degenerative joint disease of the right shoulder are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in September 2009, prior to the initial March 2011 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2). Records pertaining to the conditions at issue are generally considered to be relevant. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations for his claimed degenerative joint disease of the left knee, right knee, and right shoulder in November 2010.  The examination reports have been reviewed and, for the reasons indicated below, are to be adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

In light of the foregoing, the Board finds that VA''s duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 



II.  Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the Veteran has been diagnosed with degenerative joint disease.  Although degenerative joint disease is not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease denotes the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  Arthritis is a "chronic disease" listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309 (a), and therefore, chronicity and continuity provisions of 38 C.F.R. § 3.303(b) are for application.
 
In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Knees

The Veteran claims that he has current degenerative joint disease in both knees related to service.  Specifically, he states that he was in the Army for 16 years as an as a jump master and he believes that his current degenerative joint disease in both knees related to his many in-service parachute jumps.  See, e.g., June 2011 statement in support of claim.

Service treatment records (STRs) reflect that the Veteran sought treatment complaining of knee pain for 6 weeks in May 1983.  The Veteran reported that his knees go numb while sitting and that it hurt to stand for long periods.  The clinician noted that there was no swelling and diagnosed the Veteran with tendonitis.  In November 1988, the Veteran complained of right knee pain after injuring his knee during PT and was diagnosed with a possible LCL strain based on positive McMurray's and tenderness.  A July 1992 x-ray of the right knee was normal.  In his August 1994 report of medical history, the Veteran denied any history of knee problems.

The Veteran was afforded a VA examination and etiological opinion for both knees in November 2010.  The examiner reviewed and discussed the Veteran's in-service treatment records.  The examiner diagnosed both of the Veteran's knees with mild compartmental degenerative joint disease with small effusion.  As to the right knee, the examiner opined that the Veteran's degenerative joint disease is less likely than not related to his military service because there was no degenerative change in a July 1992 x-ray.  As to the left knee, the examiner opined that the Veteran's degenerative joint disease is less likely than not related to his military service because there is no apparent record of significant injury of the left knee. 

Based on the foregoing, the Board finds that service connection for the left and right knees is not warranted. 

The Veteran has a diagnosis of arthritis in both knees.  As such, the Veteran has a current disability and the first prong of service connection has been met.  However, as there is no evidence that the Veteran was diagnosed with arthritis within a year of service or this disease otherwise manifested within a year of service, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

As for service connection on a direct basis, while the Veteran complained of bilateral knee pain in service, the preponderance of the evidence is against a relationship between any current knee disability and the pain treated in service. 

The only competent evidence regarding a nexus between the Veteran's knee disorders and service is the opinion of the November 2010 VA examiner, which concluded that the Veteran's left and right knee degenerative joint disease were less likely than not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by a rationale, specifically the lack of X-ray evidence of arthritis in 1992 and lack of indication of significant injury.  Accordingly, the opinion is found to carry significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board notes that, in a June 2011 statement, the Veteran described that the November 2010 examiner only examined him for five minutes and did not ask him any questions.  A review of the record shows that the VA examiner diagnosed both of the Veteran's knees with a current disability and provided an extensive review of the evidence of record, to include the Veteran's service treatment records.  "Medical professionals are presumed competent to do their job."  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence).  The Veteran's general challenge to the nature of the examination is an insufficient basis to negate the specific findings and conclusions of the VA examiner.

The Board has also considered the Veteran's contentions in support of a nexus that being a jump master and taking part in numerous parachute jumps likely caused his degenerative joint disease in both knees.  However, the Veteran's testimony as to the etiology of his bilateral knee disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent. 

As the preponderance of the evidence is against the claims for service connection for left and right knee degenerative joint disease, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Right Shoulder

The Veteran claims that his current degenerative joint disease in his right shoulder is related to service. 

STRs reveal that in April 1980, the Veteran sought treatment for right shoulder pain after incurring a right shoulder injury doing horizontal bars in training.  The clinician noted that the Veteran's right shoulder had limited range of motion and was prescribed a heating pad.  In his August 1994 report of medical history, the Veteran denied any history of shoulder problems.  

The Veteran was afforded a VA examination and etiological opinion for his right shoulder in November 2010.  The examiner reviewed and discussed the Veteran's in-service treatment records.  The examiner diagnosed the Veteran's right shoulder with mild degenerative joint disease.  The examiner opined that the Veteran's degenerative joint disease is less likely than not related to his military service.  The examiner explained that the Veteran's April 1980 in service treatment for right shoulder pain due to problems with soft tissue, which is unrelated to the skeletal change on x-ray. 

Based on the foregoing, the Board finds that service connection for the right shoulder is not warranted. 

The Veteran has a current diagnosis of arthritis his right shoulder.  As such, the Veteran has a current disability and the first prong of service connection has been met.  However, as there is no evidence that the Veteran was diagnosed with arthritis within a year of service or this disease otherwise manifested within a year of service, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

As for service connection on a direct basis, while the Veteran complained of right shoulder pain in service, the preponderance of the evidence is against a relationship between any current right shoulder disability and the pain treated in service.  As noted, while the Veteran is competent to testify as to his observations, he is not competent to testify as to complex medical matters, and the question of whether his current shoulder disability is related to the in-service shoulder pain is one that relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4.

The only other evidence regarding a nexus between the Veteran's right shoulder degenerative joint disease and service is the opinion of the November 2010 VA examiner, which concluded that the Veteran's right shoulder degenerative joint disease was less likely than not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by a rationale.  Accordingly, the opinion is found to carry significant weight. See Nieves-Rodriguez, 22 Vet. App. at 304. Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  In a June 2011 statement, the Veteran described that the November 2010 examiner only examined him for five minutes and did not ask him any questions.  A review of the record shows that the VA examiner diagnosed the Veteran's right shoulder with a current disability and provided an extensive review of the evidence of record, to include the Veteran's service treatment records.  As noted, "[m]edical professionals are presumed competent to do their job."  Schertz, 26 Vet. App. at 369 (2013) (citing Sickels, 643 F.3d at 1366 (applying presumption of regularity to medical examiners' competence)).  The Veteran's general challenge to the nature of the examination is an insufficient basis to negate the specific findings and conclusions of the VA examiner. 

As the preponderance of the evidence is against the claim for service connection for right shoulder degenerative joint disease, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 
ORDER

Entitlement to service connection for degenerative joint disease of the right knee is denied. 

Entitlement to service connection for degenerative joint disease of the left knee is denied. 

Entitlement to service connection for degenerative joint disease of the right shoulder is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


